

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT
 
This Amendment No. 5 to Credit Agreement dated as of May 20, 2009 (this
“Amendment”) is entered into with reference to the Credit Agreement dated as of
June 27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of March 28, 2007, that certain Amendment No. 2 to Credit Agreement
dated as of July 19, 2007, that certain Amendment No. 3 to Credit Agreement
dated as of March 28, 2008, and that certain No. 4 to Credit Agreement dated as
of September 26, 2008, among The McClatchy Company, as the Borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party
thereto (as so amended, the “Credit Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
1. Amendments.  The Borrower and the Administrative Agent (acting with the
consent of the Required Lenders) hereby agree to amend the Credit Agreement as
follows:
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical sequence:
 
““Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of May 20,
2009.
 
“Exchange” means (i) an offer to exchange, redeem, refinance or repurchase and
the exchange, redemption, refinancing or repurchasing with cash and/or notes of
the Borrower for all or a portion of the Public Indebtedness, and (ii) any
subsequent use of cash for the Early Retirement of Public Indebtedness, which
cash was available for use in a transaction under clause (i) and was not
utilized in such transaction.
 
“Exchange Transaction Expenses” means all fees, costs and expenses associated
with the Exchange (whether or not consummated) and paid, payable or reimbursable
by the Borrower or its Subsidiaries, including (i) fees and expenses, including
amendment fees, related to the negotiation, execution and delivery of  Amendment
No. 5, (ii) fees and expenses payable to the Financial Advisors, (iii) fees and
expenses payable to the dealer manager, the information agent and the exchange
agent, and (iv) fees and expenses of legal counsel and accountants.
 
“Financial Advisors” means Alvarez & Marsal North America, LLC, or any other
financial advisor agreed to by the Administrative Agent in writing from time to
time.
 
“Sale-Leaseback Asset” means any real or personal property that is initially
owned by the Borrower or one of its Subsidiaries and is subject or is made
subject to an arrangement providing for the Borrower or one of its Subsidiaries
to lease such real or personal property from a Person subsequent to selling or
otherwise transferring such property, directly or indirectly, to such Person.
 
“Senior Secured Debt Amount” means the sum of (i) a principal amount (including
any unfunded commitments) equal to $1,150,000,000, less the aggregate amounts of
actual prepayments that occur with respect to the Term A Facility and reductions
in Commitments that occur with respect to the Revolving Credit Facility, plus
(ii) interest and fees accrued on the amounts specified in clause (i), plus
(iii) fees, expenses and other amounts secured under this Agreement and the
other Loan Documents or under the documents or instruments governing any
financing arrangements that refinance, refund, renew, extend or otherwise
replace this Agreement (or any subsequent refinancings, refundings, renewals,
extensions or replacements of any such arrangements).
 
“Stated Maturity” means the date on which the principal amount of any
Indebtedness is stated to be due and payable in the instrument governing such
Indebtedness; provided that any right of the holder of such Indebtedness to
require the issuer of such Indebtedness to redeem, repurchase or prepay such
Indebtedness upon the occurrence of a change of control or asset sale will not
be deemed to cause an earlier maturity date with respect to such Indebtedness.”
 
(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
““Applicable Rate” means, from time to time, the following rates per annum
(expressed in basis points), determined by reference to the statement of
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Consolidated Total
Leverage Ratio
 
Commitment Fee
Eurodollar Rate + Letters of Credit
 
Base Rate
< 5.0 to 1.00
50.0
325.0
225.0
≥ 5.00 to 1.00 but < 6.00 to 1.00
62.5
400.0
300.0
≥ 6.00 to 1.00
75.0
475.0
375.0



; provided, however, that upon completion of the sale of the Miami Property,
each of the Eurodollar Rates, Letter of Credit margins and Base Rates set forth
above shall be reduced by 25.0 (illustratively, the Base Rate when the
Consolidated Total Leverage Ratio was less than 5.00 to 1.00 would be 200.0).
 
If a Compliance Certificate setting forth the Consolidated Total Leverage Ratio
shall not have been delivered to the Administrative Agent as required by Section
6.02(a), the “Applicable Rate” shall be the highest rate set forth in the
foregoing grid until such Compliance Certificate is so delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”
 
(c) The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
 
““Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) the amount of equity-based compensation expense deducted in
determining such Consolidated Net Income, (v) all non-cash restructuring charges
for such period, (vi) all cash restructuring charges for such period, up to an
aggregate amount of $100,000,000 for all periods (of which $25,408,000 may be
incurred in the first two fiscal quarters of 2008, and the remaining $74,592,000
will be available for incurrence beginning with the third fiscal quarter of
2008), (vii) other non-recurring or non-cash charges or non-cash losses (as
determined in the reasonable discretion of the Administrative Agent in
consultation with the Borrower) of the Borrower and its Subsidiaries reducing
Consolidated Net Income for such period, (viii) all charges and losses in
connection with the extinguishment of debt, and (ix) all Exchange Transaction
Expenses and minus (b) the following to the extent increasing Consolidated Net
Income for such period: (i) all non-recurring or non-cash gains or other
non-recurring or non-cash items (as determined in the reasonable discretion of
the Administrative Agent in consultation with the Borrower), and (ii) all gains
associated with the extinguishment of debt.  Upon the Disposition of a Business
Unit, Consolidated EBITDA for the four fiscal quarter period during which the
Disposition occurred shall be reduced by the Consolidated EBITDA for such four
fiscal quarter period (if positive), or increased by the Consolidated EBITDA for
such four fiscal quarter period (if negative), directly attributable to the
Business Unit that was the subject of such Disposition using the same
methodology as set forth in such Schedule 1.01 (as determined in the reasonable
discretion of the Administrative Agent in consultation with Borrower).”
 
(d) The definition of the term “Excluded Asset” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
““Excluded Asset” means (i) a Sale-Leaseback Asset, (ii) excess real property
that is leased or subleased, and (iii) any other assets Disposed of pursuant to
Section 7.03 to the extent that the Net Cash Proceeds of all Dispositions of
such assets in the fiscal year in which such Disposition occurs shall be less
than $5,000,000.”
 
(e) Sections 2.05(b)(ii) and 2.05(b)(iii) of the Credit Agreement are hereby
amended and restated to read in their entirety as follows:
 
“(ii)           Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Borrower shall
prepay an aggregate principal amount of Loans in an amount equal to (A) 75% of
Excess Cash Flow for the fiscal year covered by such financial statements (such
prepayment to be applied as set forth below), less (B) for the prepayment
related to fiscal year 2009, $15,000,000, and for the prepayment related to
fiscal year 2010, $10,000,000; provided, however, that the amount of such
prepayment shall not be less than an amount equal to 50% of Excess Cash Flow for
the fiscal year covered by such financial statements.
 
(iii)           On the dates specified in clauses (B) through (F) of Section
2.06(b)(i), the Borrower shall prepay an amount sufficient to cause the Total
Revolving Credit Outstandings to be less than or equal to the Revolving Credit
Facility as reduced in accordance therewith.”
 
(f) Section 2.06(b)(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(i)           The Revolving Credit Facility shall be automatically and
permanently reduced as follows:
 
(A)          upon the sale of the Miami Property, by $125,000,000 at the close
of business on the date the prepayment required under Section 2.05(b)(i)(A) is
made;
 
(B)          by $5,000,000 at the close of business on the earlier to occur of
the date of closing of an Exchange or June 30, 2009;
 
(C)          by $5,000,000 at the close of business on September 30, 2009
 
(D)          by $30,000,000 at the close of business on December 31, 2009;
 
(E)          by $5,000,000 by at the close of business on March 31, 2010;
 
(F)          by $5,000,000 at the close of business on June 30, 2010; and
 
(G)          at the close of business on the date any prepayment of the
Revolving Credit Facility is required to be made under clauses (i), (ii), (iv),
(v) or (vii) of Section 2.05(b), by the amount of any such required repayment.”
 
(g) A new Section 6.14 of the Credit Agreement is hereby added following Section
6.13 of the Credit Agreement to read in its entirety as follows:
 
“6.14                      Financial Advisors.  The Borrower shall engage the
Financial Advisors (i) to develop a quarterly financial forecast through June
30, 2011 to include a balance sheet, income statement and statement of cash
flows that shall be in a form reasonably acceptable to the Administrative Agent
(the “Forecast”) and (ii) upon the request of the Administrative Agent, to
review and report upon such other matters as the Administrative Agent may
reasonably request.  The Borrower shall deliver the Forecast to the
Administrative Agent within 45 days of the closing of Amendment No. 5; shall
deliver to the Administrative Agent a quarterly report providing an analysis of
the variance to the Forecast at the time of delivery of each Compliance
Certificate; shall deliver an updated Forecast to the Administrative Agent by
March 1 of each year thereafter; and shall, upon the request of the
Administrative Agent, make the Financial Advisors available to answer questions
from the Administrative Agent and the Lenders concerning the Forecast.”
 
(h) Section 7.03(iv) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(iv)                      the Borrower or any of its Subsidiaries may make
Dispositions of inventory and of obsolete, unneeded or worn out property,
whether now owned or hereafter acquired, may lease or sublease excess real
property, and may grant licenses of intellectual property, in each case in the
ordinary course of business;”
 
(i) A new clause (G) is hereby added at the end of Section 7.08(a) of the Credit
Agreement to read in its entirety as follows:
 
“(G)           with respect to clause (iii) above, to the extent such
Contractual Obligation permits the creation, incurrence, assumption or existence
of a Lien on property of the Borrower or any Subsidiary (x) to secure
Obligations (including Loans, L/C Obligations and amounts that may be funded
from time to time as Loans under the Revolving Credit Commitment) in favor of
the Administrative Agent on behalf of the Lenders under this Agreement and (y)
to secure amounts due under one or more other financing arrangements that
refinance, refund, renew, extend or otherwise replace this Agreement in whole or
in part in favor of lenders or other holders of indebtedness (or an agent on
behalf of such lenders or holders) (or any subsequent refinancings, refundings,
renewals, extensions or replacements of any such arrangements), in an aggregate
amount pursuant to clauses (x) and (y) of up to the Senior Secured Debt Amount
and any hedging obligations related to such Obligations or amounts.”
 
(j) Sections 7.09(h), 7.09(i) and 7.09(j) of the Credit Agreement hereby amended
and restated to read in their entirety as follows:
 
“(h)           the Borrower may make any payment at the maturity of, or any
payment constituting an Early Retirement of:
 
(i)           its 7.125% Notes due June 1, 2011 or the 4.625% Notes due November
1, 2014 so long as such payment is funded solely from: (a) Qualified Bonds, (b)
from Indebtedness permitted under Section 7.02(c), or (c) in connection with an
Exchange, existing cash, proceeds of Revolving Credit Loans, or proceeds of the
Disposition of Sale-Leaseback Assets in an aggregate amount not to exceed
$60,000,000; provided, that (x) the amount of cash applied to the Early
Retirement of 4.625% Notes due November 1, 2014 shall not exceed $25,000,000 and
(y) the Indebtedness incurred under clauses (a) or (b) above shall have a Stated
Maturity of no earlier than July 1, 2014; and
 
(ii)           its Later Maturity Public Indebtedness (excluding the 7.125%
Notes due June 1, 2011 and the 4.625% Notes due November 1, 2014), so long as
such payment is funded solely from: (a) Qualified Bonds or (b) from Indebtedness
permitted under Section 7.02(c); provided that the Indebtedness incurred under
clauses (a) or (b) above shall have a Stated Maturity of no earlier than July 1,
2014;”
 
 (i)           the Borrower may (i) declare and pay cash dividends to its
stockholders and (ii) purchase, redeem or otherwise acquire for cash Equity
Interests issued by it, if after giving effect thereto (A) the aggregate amount
of such dividends, purchases, redemptions or acquisitions paid or made after May
20, 2009 under clauses (i) and (ii) would be less than $20,000,000, and (B) if
such dividend is declared or such purchase, redemption or acquisition is made at
a time when the amount of Consolidated Indebtedness of the Borrower would not
cause the Consolidated Total Leverage Ratio to equal or exceed 3.00 to 1.00
calculated using the Consolidated EBITDA of the Borrower as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a).
 
(j)           the Borrower may make any payment at the maturity of, or any
payment constituting an Early Retirement of, its 7.125% Notes due June 1, 2011,
if after giving effect thereto (A) the aggregate amount of thereof after
September 15, 2008 would be less than $50,000,000, and (B) the amount of
Consolidated Indebtedness of the Borrower would not cause the Consolidated Total
Leverage Ratio to equal or exceed 4.00 to 1.00 calculated using the Consolidated
EBITDA of the Borrower as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a).
 
2. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent of:
 
(a) counterparts of this Amendment executed by the Borrower;
 
(b) written consents hereto executed by the Required Lenders in substantially
the form of Exhibit A attached hereto;
 
(c) receipt by the Administrative Agent of amendment fees in an amount equal to
0.25% of the aggregate principal amount of Loans, L/C Obligations and unfunded
Commitments (based, in each case, on a $600,000,000 Revolving Credit Facility)
held by Lenders that shall have executed and returned written consents in
substantially the form of Exhibit A attached hereto to Mayer Brown LLP by 8:00
p.m (Eastern Time) on May 20, 2009 (which fees shall be distributed by the
Administrative Agent ratably among such consenting Lenders);
 
(d) receipt by the Administrative Agent of written consents hereto executed by
all of the Guarantors in substantially the form of Exhibit B attached hereto;
and
 
(e) receipt by the Administrative Agent of all fees and expenses payable to it
and its special counsel in connection with this Amendment.
 
3. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Amendment, (i)
no Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article V of the Credit Agreement, as amended hereby,
and each other Loan Document or which are contained in any document furnished at
any time under or in connection with the Credit Agreement are true and correct
as if made on the date hereof, except for representations and warranties which
expressly speak as of a particular date, in which case they shall be true and
correct as of such earlier date and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.
 
4. Release.  The Borrower acknowledges that the Administrative Agent and Lenders
have complied with all of their obligations and duties under the Credit
Agreement and other Loan Documents through the date hereof and that,
accordingly, as of the date hereof, the Borrower has no claims or causes of
action against the Administrative Agent or any Lenders in any manner relating
thereto.  In furtherance of the foregoing, the Borrower wishes (and
Administrative Agent and the Lenders agree) to eliminate any possibility that
any past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect the Administrative Agent's or any Lenders’ rights,
interests, security and/or remedies under the Credit Agreement and the other
Loan Documents.  Accordingly, for and in consideration of the agreements
contained in this letter and other good and valuable consideration, the Borrower
(for itself and its Affiliates and its successors, assigns, and representatives)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge the Administrative Agent and each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the “Released Parties”) from
any and all debts, claims, obligations, damages, costs, attorneys' fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, arising out of,
connected with or related in any way to the Credit Agreement or any other Loan
Document, or any act, event or transaction related or attendant thereto, or the
agreements of the Administrative Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or the issuance of any Letters of Credit or other
advances, or the management of such Loans, Letters of Credit or advances or the
Collateral, in each case, to the extent such act, event, or transaction occurred
on or prior to the date hereof.
 
5. Confirmation.  In all other respects, the terms of the Credit Agreement and
the other Loan Documents are hereby confirmed.
 
6. Counterparts.  This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
7. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 

17530939.13 04262717
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.
 
THE McCLATCHY COMPANY




By: /s/ Patrick J. Talamantes
Name: Patrick J. Talamantes
Title: Vice President & CFO


BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Ken Puro
Name: Ken Puro
Title: Vice President

17530939.13 04262717
                                                                    
 
 

--------------------------------------------------------------------------------

 

[Exhibit A to Amendment]
 
CONSENT OF LENDER
 
This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Credit Agreement
dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company,
as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the
other Lenders party thereto (the “Credit Agreement”).  Capitalized terms used
herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
The undersigned is a party to the Credit Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 5 to Credit Agreement by
the Administrative Agent on behalf of the Lenders party to the Credit Agreement,
substantially in the form of the draft presented to the undersigned.
 




[Name of Lender]


By:                                                                
Title:                                                                           





17530939.13 04262717                                                Exhibit A to
Amendment
 
 

--------------------------------------------------------------------------------

 

[Exhibit B to Amendment]
 
CONSENT AND REAFFIRMATION OF GUARANTOR
 
This Consent and Reaffirmation of Guarantor is delivered by the undersigned
Guarantor to Bank of America, N.A., as Administrative Agent, with reference to
the Amended and Restated Guaranty dated as of September 26, 2008 (the
“Guaranty”) delivered pursuant to the Credit Agreement dated as of June 27, 2006
(the “Credit Agreement”), among The McClatchy Company, as the Borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party
thereto (the “Credit Agreement”).  Capitalized terms used herein are used with
the meanings set forth for those terms in the Credit Agreement.
 
Each of the undersigned is a party to the Guaranty and hereby consents to the
execution and delivery of the proposed Amendment No. 5 to Credit Agreement,
substantially in the form of the draft presented to the undersigned.  By its
execution hereof, each of the undersigned hereby (i) acknowledges and reaffirms
all of its obligations and undertakings under the Guaranty and (ii) acknowledges
and agrees that the Guaranty is and shall remain in full force and effect in
accordance with the terms thereof.
 
McClatchy Newspapers, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
East Coast Newspapers, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
The News and Observer Publishing Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Tacoma News, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
San Luis Obispo Tribune, LLC
 


 
By:           The McClatchy Company,
 
its Sole Member
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
McClatchy Management Services, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Miami Herald Media Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Macon Telegraph Publishing Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Columbus Ledger-Enquirer, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Gulf Publishing Company, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
The Bradenton Herald, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
The Sun Publishing Company, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Nittany Printing and Publishing Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
The State Publishing Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
The Charlotte Observer Publishing Company
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Wichita Eagle and Beacon Publishing Company, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Pacific Northwest Publishing Company, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Lexington H-L Services, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Cypress Media, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Cypress Media, LLC
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Quad County Publishing, Inc.
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
Star-Telegram Operating, Ltd.
 


 
By:           Cypress Media, LLC, its General Partner
 


 
By:           Cypress Media, Inc., its Sole Member
 


 
By:                                                                
 
Its:                                                                
 
[Signatures Continue]
 
McClatchy U.S.A., Inc.
 


 
By:                                                                
 
Its:                                                                
 





17530939.13 04262717                                                Exhibit A to
Amendment
 
 

--------------------------------------------------------------------------------

 
